DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites “wherein a first portion of the plurality of pillars are in contact with the flat surface and a second portion of the plurality of pillars are spaced apart from the flat surface.” (emphasis added). This appears incorrect and should instead be “wherein a first portion of the plurality of pillars is in contact with the flat surface and a second portion of the plurality of pillars is spaced apart from the flat surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamburgen (US 5,083,373).

a.	Re claim 17, Hamburgen discloses a semiconductor device, comprising: a substrate 10 (figs. 3-4, col. 3 ln. 55 to col. 5 ln. 17; see remaining of disclosure for more details); a semiconductor package 15 (or packages 15 as a whole; see col. 4 ln. 3) disposed on the substrate and comprising at least one semiconductor die (it is implicit that the semiconductor package 15 necessarily comprises a semiconductor die and that is why it is called a semiconductor package as conventionally done in the art; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the semiconductor package 15 to comprise a semiconductor die as a non-inventive step of providing a semiconductor package as 

b.	Re claim 18, the plurality of pillars comprises a first pillar overlapped with the outflow channel (see any of the pillar 322 overlapping with the water outlet pipe in the vertical direction) and a second pillar overlapped with the lid (see any of the pillar 322 not overlapping with the water outlet pipe in the vertical direction), and a distance between the lid and the first pillar along the stacking direction is equal to a distance between the lid and the second pillar along the stacking direction (explicit on fig. 3).

Allowable Subject Matter
Claims 1-3, 5-16 and 19-20 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu (US 4,226,281) disclose a semiconductor device similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899